Citation Nr: 0720022	
Decision Date: 07/03/07    Archive Date: 07/13/07

DOCKET NO.  03-09 971	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for psoriasis and 
psoriatric arthritis.

2.  Entitlement to an increased evaluation for left elbow 
degenerative changes, currently evaluated as 10 percent 
disabling.

3.  Entitlement to a compensable rating for residuals of a 
left elbow shell fragment wound scar.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

W. Preston, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1967 to May 
1969.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a February 2002 rating decision by the Regional 
Office (RO) of the United States Department of Veterans 
Affairs (VA) in Pittsburgh, Pennsylvania.  In that decision, 
the RO denied a compensable rating for a left elbow disorder 
and denied service connection for chronic psoriasis.

In August 2004, the Board reopened the claim of entitlement 
to service connection for psoriasis and psoriatric arthritis, 
and thereafter remanded that issue as well as the rating 
issue for further development.

In a September 2005 rating decision, the Appeals Management 
Center (AMC) granted a separate 10 percent evaluation for 
left elbow degenerative changes, effective June 28, 2005.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that a "decision awarding a higher rating, 
but less than the maximum available benefit . . . does not . 
. . abrogate the pending appeal . . ."  AB v. Brown, 6 Vet. 
App. 35, 38 (1993).  Therefore, the veteran's appeal of the 
assigned rating for a left elbow disorder continued.

In April 2006, the Board granted entitlement to a 10 percent 
disability evaluation for left elbow degenerative changes, 
effective January 24, 2002, and otherwise remanded the 
veteran's appeal for additional development.


FINDINGS OF FACT

1.  The veteran's psoriasis and psoriatric arthritis did not 
originate in service, and are not otherwise related to 
service or any event therein.

2.  The veteran's left elbow degenerative changes are not 
manifested by either limitation of forearm flexion to 110 
degrees or limitation of forearm extension to 45 degrees, 
even taking into account the veteran's complaints of pain.

3.  A left elbow shell fragment wound scar is not objectively 
manifested evidence of a poorly nourished scar, a scar that 
repeatedly ulcerates; an objectively painful or tender scar; 
an unstable scar; or by limitation of elbow function due to 
the scar.


CONCLUSIONS OF LAW

1. Neither psoriasis nor psoriatic arthritis are due to a 
disease or injury incurred in or aggravated by active duty, 
and psoriatric arthritis may not be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.159, 
3.303, 3.307, 3.309 (2006).

2.  The veteran does not meet the criteria for an increased 
evaluation for left elbow degenerative changes.  38 U.S.C.A. 
§§ 1155, 5103, 5103A (West 2002 & Supp. 2006); 38 C.F.R. §§ 
3.102, 3.159, 3.321, 3.326, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 
4.71a, Diagnostic Codes 5206, 5207 (2006).

3.  The criteria for a compensable rating for residuals of a 
left elbow shell fragment wound scar have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A; 38 C.F.R. § 4.118, Diagnostic 
Codes 7803, 7804, 7805 (2002); 38 C.F.R. §§ 4.1, 4.7, 4.116, 
4.118, Diagnostic Codes 7803, 7804, 7805 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

Under 38 U.S.C.A. § 5102, VA first has a duty to provide an 
appropriate claim form, instructions for completing it, and 
notice of information necessary to complete the claim if it 
is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a 
duty to notify the claimant of the information and evidence 
needed to substantiate and complete a claim, e.g., existence 
of a current disability, the degree of disability, and the 
effective date of any disability benefits.  The veteran must 
also be notified to submit all evidence in his possession, 
what specific evidence he is to provide, and what evidence VA 
will attempt to obtain.  

VA thirdly has a duty to assist claimants in obtaining 
evidence needed to substantiate a claim.  This includes 
obtaining all relevant evidence adequately identified in the 
record, and, in some cases, affording VA examinations.  
38 U.S.C.A. § 5103A.

The Board acknowledges that complete notice did not occur 
prior to the rating decision on appeal here being 
adjudicated.  Outweighing this deficiency, however, is the 
fact that the veteran was provided appropriate notice in June 
and November 2001, August 2004, and May 2006 correspondence, 
and further information related to applicable regulations for 
rating the service-connected disorders in the March 2003 
statement of the case (SOC) and the September 2005 
supplemental statement of the case (SSOC).  The claim was 
thereafter readjudicated in the January 2007 SSOC.

To the extent that there was any deficiency in the timing of 
the notice to the appellant, the United States Court of 
Appeals for Veterans Claims (Court) has held that an SSOC 
that complies with all applicable due process and 
notification requirements constitutes a readjudication 
decision.  Mayfield v. Nicholson, 20 Vet. App. 537, 541-42 
(2006); see also Prickett v. Nicholson, 20 Vet. App. 370 
(2006) (holding that an SOC that complies with applicable due 
process and notification requirements constitutes 
readjudication).  Significantly, Mayfield also holds that 
VCAA notification does not require an analysis of the 
evidence already contained in the record and any inadequacies 
of such evidence, as that would constitute a preadjudication 
inconsistent with applicable law.  Id. at 541.

For the aforementioned reasons, therefore, no additional VA 
development is required to satisfy the statutory duty to 
assist the veteran and provide him appropriate notice.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  See also Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (adhering strictly to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  Simply 
put, the veteran has been provided a meaningful opportunity 
to participate in the adjudication of his claims.

Further, there is no issue as to providing an appropriate 
application form or completeness of the application.  Written 
notice provided in June and November, 2001, August 2004, and 
May 2006 correspondence, and in the March 2003 SOC and 
September 2005 SSOC, otherwise fulfills the provisions of 38 
U.S.C.A. § 5103(a) to include any failure to provide notice 
of the type of evidence necessary to establish effective 
dates for the disabilities on appeal, and a disability rating 
for the disability on appeal for which service connection is 
claimed.  The failure to provide notice of the type of 
evidence necessary to establish effective dates and, where 
appropriate, a disability rating is harmless because the 
evidence preponderates against the appellant's claims, and 
any questions as to the appropriate disability rating and 
effective dates to be assigned are moot.  Simply put, there 
is no evidence of any VA error in notifying the appellant 
that reasonably affects the fairness of this adjudication.  
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).

Finally, VA has secured all available pertinent evidence and 
conducted all appropriate development.  The service medical 
records and pertinent post-service medical records are 
available, and there is no pertinent evidence which is not 
currently part of the claims file.  Hence, VA has fulfilled 
its duty to assist the appellant in the prosecution of his 
claims.

Service Connection for Psoriasis and Psoriatric Arthritis

The veteran contends that his psoriasis and psoriatric 
arthritis are related to military service.  The Board agrees 
with the RO that the veteran's psoriasis and psoriatric 
arthritis cannot be etiologically attributed to service.

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b). 

Service incurrence of arthritis may be presumed if manifested 
to a compensable degree within one year of the veteran's 
discharge from active duty.  38 U.S.C.A. §§ 1101, 1112; 38 
C.F.R. §§ 3.307, 3.309.  Service connection may also be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d). 

It is the responsibility of the Board to weigh the evidence, 
including the medical evidence, and determine where to give 
credit and where to withhold the same.  Evans v. West, 12 
Vet. App. 22, 30 (1998).  In so doing, the Board may accept 
one medical opinion and reject others.  Id.  At the same 
time, the Board cannot make its own independent medical 
determinations, and it must have plausible reasons, based 
upon medical evidence in the record, for favoring one medical 
opinion over another.  Rucker v. Brown, 10 Vet. App. 67, 74 
(1997).

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, certain diseases shall be 
service connected if the requirements of 38 C.F.R. § 
3.307(a)(6)(iii) are met, even though there is no record of 
such disease during service, provided further that the 
rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are 
also satisfied.  The list of diseases does not include 
psoriasis or psoriatric arthritis.  38 C.F.R. § 3.309(e) 
(2006).

The appellant is not precluded, however, from proving that 
his psoriasis or psoriatric arthritis resulted from exposure 
to herbicides in service, under the provisions of 38 U.S.C.A. 
§ 1110 and 38 C.F.R. § 3.303(d).  Combee.

With regard to medical evidence, a diagnosis or opinion by a 
health care professional is not conclusive and is not 
entitled to absolute deference.  Indeed, the Court has 
provided guidance for weighing medical evidence.  The Court 
has held, for example, that a post-service reference to 
injury sustained in service without a review of service 
medical records is not competent medical evidence.  Grover v. 
West, 12 Vet. App. 109, 112 (1999).  A medical opinion based 
on speculation, without supporting clinical data or other 
rationale, does not provide the required degree of medical 
certainty.  Bloom v. West, 12 Vet. App. 185, 187 (1999).  
Further, a medical opinion is inadequate when it is 
unsupported by clinical evidence.  Black v. Brown, 5 Vet. 
App. 177, 180 (1993).  A medical opinion based on an 
inaccurate factual premise is not probative.  Reonal v. 
Brown, 5 Vet. App. 458, 461 (1993).  A bare conclusion, even 
when reached by a health care professional, is not probative 
without a factual predicate in the record.  Miller v. West, 
11 Vet. App. 345, 348 (1998).  A bare transcription of lay 
history, unenhanced by additional comment by the transcriber, 
does not become competent medical evidence merely because the 
transcriber is a health care professional.  LeShore v. Brown, 
8 Vet. App. 406, 409 (1995).  Finally, the Board is not 
required to accept evidence that is simply information 
recorded by a medical examiner, unenhanced by medical 
opinion.  Godfrey v. Brown, 8 Vet. App. 113, 121 (1995).  In 
sum, the weight to be accorded the various items of medical 
evidence in this case must be determined by the quality of 
the evidence and not necessarily by its quantity or source.

With the above criteria in mind, the Board notes that the 
veteran's service medical records do not show complaints, 
findings, treatments, or diagnoses pertinent to psoriasis or 
psoriatric arthritis.  His May 1969 separation medical 
examination elicited no unusual comment in this regard.

Moreover, the record includes no post-service evidence of 
psoriasis until 1986, well over a decade and a half after 
separation from active duty in 1969.  A VA examination 
diagnosis of chronic discoid psoriasis dated in May 1986 
provides the earliest competent evidence of this disorder.  
The veteran's self report that psoriasis began 20 years 
previously, i.e., after returning from Vietnam is noted.  No 
medical evidence objectively documenting a continuity of 
symptoms, and no competent evidence of treatment for 
psoriasis during that 20 year period has ever been provided.  
Rather, at best, the earliest competent evidence pertinent to 
the instant claim is dated upwards of 15 years postservice.  
Too much time elapsed between separation and the first 
diagnosis to support a finding of chronicity.  A fortiori, 
evidence to service connect psoriatic arthritis on a 
presumptive basis is lacking as well.  See 38 C.F.R. § 3.307, 
3.309.

The record includes a VA examination in November 2001 
establishing the existence of a current diagnosis of 
psoriasis and possible psoriatric arthritis.  It also 
includes a June 2003 statement by a fellow soldier, to the 
effect that he and the veteran fought side-by-side in 
Vietnam, and they both had jungle rot throughout their 
Vietnam tour of duty.  The claims folder also contains a 
February 2003 statement by the claimant's brother, to the 
effect that the veteran had a skin condition persisting from 
service to the present time.  

The veteran has also submitted copies of letters sent home to 
his parents while in service in Vietnam, in which he recounts 
suffering from jungle rot.  Moreover, the record also 
includes a February 2004 letter by a private physician, 
Daniel S. Gordon, D.O., who opined of the veteran that Agent 
Orange exposure, leech bites, and jungle rot "could 
definitely have a cause and effect relationship with his 
chronic psoriasis and arthritis."  

Notably, however, Dr. Gordon, phrased his opinion in terms of 
"could have."  See Warren v. Brown, 6 Vet. App. 4, 6 (1993) 
(doctor's statement framed in terms such as "could have 
been" is not probative); Tirpak v. Derwinski, 
2 Vet. App. 609, 611 (1992) ("may or may not" language by 
physician is too speculative); see also Bostain v. West, 
11 Vet. App. 124, 127-28, quoting Obert v. Brown, 
5 Vet. App. 30, 33 (1993) (medical opinion expressed in terms 
of "may" also implies "may or may not" and is too 
speculative to establish medical nexus).

As noted above, the Secretary of VA has determined, based on 
a January 2003 National Academy of Science report, that there 
is no positive association between exposure to herbicides and 
psoriasis or psoriatric arthritis, or any other condition for 
which the Secretary has not specifically determined that a 
presumption of service connection is warranted.  See 68 Fed. 
Reg. 27,630- 41 (May 20, 2003).  A lone medical opinion such 
as Dr. Gordon's, that Agent Orange, inter alia, "could 
have" caused the disability here on appeal, is of little 
probative value when weighed against the findings of the 
National Academy which reviewed literally thousands of 
epidemiological studies and concluded that there was no 
relationship between herbicide exposure and the development 
of psoriasis and psoriatic arthritis.  Dr. Gordon's opinion 
is simply insufficient to rebut the Academy's findings which 
have been adopted by the Secretary.  

Further, Dr. Gordon's medical opinion linking the veteran's 
present symptoms to his period of service is based solely on 
the uncorroborated assertions by the appellant regarding his 
medical history.  There is no showing that Dr. Gordon 
consulted any evidence other than the appellant's self-
reported history.  As noted above, such a medical opinion 
premised upon an unsubstantiated account is of no probative 
value.  See Reonal; Moreau; Swann.  

As for the veteran's own statements, as well as those offered 
by his service comrade, and his brother, each of these 
individuals are not shown to have the medical training to 
diagnose a particular impairment as psoriasis and psoriatic 
arthritis, and none are shown to have the training to 
medically link the disorder to service.  Espiritu v. 
Derwinski,  2 Vet. App. 492 (1992).

Following a physical examination in August 2006, a diagnosis 
of psoriasis with psoriatric arthritis was given.  As to the 
February 2004 opinion letter of Dr. Gordon, the VA examining 
physician stated that there was no medical literature 
supporting a conclusion that psoriasis can be caused by Agent 
Orange, leech bite, insects, spider bites, or jungle rot.  
The examiner did not confirm the presence in-service, or 
psoriatic arthritis within a year of separation, and the 
examiner specifically indicated there was no pertinent 
inservice entry in the service medical records.  

Instead, the examiner opined that, based on the veteran's own 
report that he had a "psoriasis patch" on his left elbow 
after incurring a shell fragment wound, "the benefit of the 
doubt" suggested that it was as likely as not that psoriasis 
began during the claimant's tour of duty from September 1967 
to May 1969.  The examiner explained that since traumatized 
areas often develop lesions of psoriasis, based on the 
veteran's own reported narrative, service connection ought to 
be established.  

Notably, however, the examiner had no contemporaneous 
evidence to consider from the appellant's service that would 
have confirmed the presence of psoriasis in-service.  Rather, 
based on the appellant's uncorroborated self-reported lay 
history the examiner concluded that it was as likely as not 
that the veteran incurred psoriasis in service.  

As indicated above, there is no pertinent evidence of record 
for the veteran while on active duty.  The appellant's skin 
was clinically evaluated as normal at separation.  There is 
no medical evidence of either psoriasis or psoriatic 
arthritis for more than 15 years after the appellant 
separated from active duty.  Hence, the favorable VA opinion 
was based entirely on the patient's own self-reported 
history.  Since the August 2006 VA examiner's opinion was 
based on a history provided by the veteran, it is not 
controlling.  Indeed, the opinion rests entirely on an 
assumption of fact based on the claimant's personal lay 
narrative.  With that assumption removed in light of the 
negative service medical records, the absence of clinical 
evidence of psoriasis during the first 15 years after the 
appellant's separation from active duty, and in light of the 
fact that the appellant was not competent to state that a 
patchy area of skin at the elbow was indeed psoriasis, 
Espiritu, there remains no basis to credit the August 2006 
opinion as adequate or probative.  Black; Reonal; Miller. 

The August 2006 VA examination report notwithstanding, no 
medical evidence has been presented indicating that either 
psoriasis or psoriatic arthritis are in any way related to 
the appellant's military service, or that arthritis was 
present to a compensable degree within a year of his 
discharge from active duty.  Nor has the claimant indicated 
that medical records exist as would show a nexus between 
service and current disability.  In short, there is no 
competent evidence of psoriasis or psoriatric arthritis in 
service, or until over a decade and a half thereafter; nor is 
there an adequate or probative opinion addressing etiology.  

The claim is denied.

Increased Rating Claims

The veteran contends that his service-connected left elbow 
shell fragment wound residuals and left elbow degenerative 
changes are manifested by increased adverse symptomatology 
that entitles him to higher evaluations.  The Board 
disagrees.

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practically 
be determined, on the average impairment of earning 
capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each 
service-connected disability is rated on the basis of 
specific criteria identified by Diagnostic Codes.  38 C.F.R. 
§ 4.27 (2006).  Additionally, although regulations require 
that a disability be viewed in relation to its recorded 
history, 38 C.F.R. §§ 4.1, 4.2 (2006), when assigning a 
disability rating, it is the present level of disability 
which is of primary concern.  Francisco v. Brown, 
7 Vet. App. 55 (1994). 

In reviewing medical evidence, it is the responsibility of 
the Board to weigh the evidence and decide where to give 
credit and where to withhold the same and, in so doing, 
accept certain medical opinions over others.  Schoolman v. 
West, 12 Vet. App. 307, 310-11 (1999).

The evaluation of the same disability under various diagnoses 
is to be avoided.  38 C.F.R. § 4.14 (2006).  Both the use of 
manifestations not resulting from service-connected disease 
or injury in establishing the service-connected evaluation, 
and the evaluation of the same manifestation under different 
diagnoses, are to be avoided.  Id.

Increased Rating for Left Elbow Degenerative Changes

A June 1987 rating decision granted service connection for 
residuals of a shell fragment wound to the left elbow and 
rated it as zero percent disabling by analogy to 38 C.F.R. 
§ 4.118, Diagnostic Code 7805 (scars, other: rate on 
limitation of function affected).  A September 2005 rating 
decision granted a separate 10 percent evaluation for left 
elbow degenerative changes under 38 C.F.R. § 4.71a, 
Diagnostic Code 5010 (arthritis, due to trauma), effective 
June 28, 2005.  The Board's August 2006 decision pushed the 
effective date for the compensable rating for degenerative 
changes back to January 24, 2002.  

Diagnostic Code 5010 provides that traumatic arthritis is 
ratable as arthritis under Diagnostic Code 5003.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003, 5010 (2006).  Under Diagnostic 
Code 5003, degenerative arthritis established by X-ray 
findings will be rated on the basis of limitation of motion 
using the appropriate diagnostic codes for the specific joint 
or joints involved.  When, however, the limitation of motion 
of the specific joint or joints involved is noncompensable 
under the appropriate diagnostic codes, a rating of 10 
percent is for application for each such major joint affected 
by limitation of motion.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003.

Given the disability evaluation assigned the veteran's left 
elbow degenerative changes, potentially applicable Diagnostic 
Codes provide that if flexion of the forearm is limited to 
110 degrees or more a zero percent rating is in order.  If 
flexion is limited to 100 degrees, a 10 percent rating is in 
order.  38 C.F.R. § 4.71a, Diagnostic Code 5206.  If 
extension of the forearm is limited to 45 degrees or less, a 
zero percent evaluation is in order.  If forearm extension is 
limited to 60 degrees, a 10 percent rating is in order.  
38 C.F.R. § 4.71a, Diagnostic Code 5207.  Consideration of 
separate compensable ratings for extension of the forearm is 
required by applying, by analogy, VAOPGCPREC 09-04:  69 Fed. 
Reg. 59990 (2004).  

When evaluating loss of motion, consideration is given to the 
degree of functional loss caused by pain.  DeLuca v. Brown, 
8 Vet. App. 202 (1995).  In DeLuca, the Court explained that, 
when the pertinent diagnostic criteria provide for a rating 
on the basis of a loss of range of motion, determinations 
regarding functional losses are to be "'portray[ed]' 
(38 C.F.R. § 4.40) in terms of the degree of additional range 
of motion loss due to pain on use or during flare-ups."  Id.  

Under 38 C.F.R. § 4.40, disability of the musculoskeletal 
system is primarily the inability, due to damage or infection 
in parts of the system, to perform the normal working 
movements of the body with normal excursion, strength, speed, 
coordination, and endurance.  It is essential that the 
examination on which ratings are based adequately portray the 
anatomical damage and the functional loss with respect to all 
of these elements.  The functional loss may be due to absence 
of part or all of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion and a part which becomes 
painful on use must be regarded as seriously disabled.  A 
little used part of the musculoskeletal system may be 
expected to show evidence of disuse, either through atrophy, 
the condition of the skin, absence of normal callosity, or 
the like.

Additionally, 38 C.F.R. 4.45 provides, as regards to the 
joints, that the factors of disability reside in reductions 
of their normal excursion of movements in different planes.  
Inquiry will be directed to these considerations:  (a) Less 
movement than normal (due to ankylosis, limitation or 
blocking, adhesions, tendon-tie-up with contracted scars, 
etc.).  (b) More movement than normal (from flail joint, 
resections, nonunion fracture, relaxation of ligaments, 
etc.).  (c) Weakened movement (due to muscle injury, disease 
or injury of peripheral nerves, divided or lengthened 
tendons, etc.  (d) Excess fatigability.  (e) Incoordination, 
impaired ability to execute skilled movements smoothly.  
(f) Pain on movement, swelling, deformity or atrophy of 
disuse.  Instability of station, disturbance of locomotion, 
interference with sitting, standing and weight-bearing are 
related considerations.  

With the above criteria in mind, the evidence shows that in 
May 2001 the veteran claimed entitlement to an increased 
rating for residuals of a left elbow shell fragment wound.  
Among the residuals he associated with the wound were pain 
and arthritis.  

At a January 24, 2002, VA examination, the appellant reported 
constant left elbow pain and stiffness.  Physical examination 
revealed a full range of left elbow motion.  There was, 
however, evidence of a bone spur, a common finding consistent 
with arthritis.  On September 15, 2004, a VA outpatient 
treatment report noted that X-rays showed evidence of left 
elbow arthritis with a loss of full range of left elbow 
motion.  Motion studies showed flexion limited to 105 degrees 
(active movement) and 109 degrees (passive movement).  Normal 
elbow motion is from zero to 145 degrees.  38 C.F.R. § 4.71a, 
Plate I.  Given the X-ray evidence of left elbow arthritis as 
well as pain on motion, the Board's April 2006 decision found 
that the veteran's left elbow degenerative changes warranted 
a 10 percent rating under Diagnostic Code 5010, effective 
January 24, 2002.  38 C.F.R. §§ 3.400, 4.71a (2006); 
Lichtenfels.

However, in light of the fact that separate ratings are 
potentially assignable for a limitation of left elbow flexion 
and extension, the Board's April 2006 remand instructed the 
RO to consider the veteran's entitlement to such separate 
ratings for any limitation of flexion and extension under 
38 C.F.R. § 4.71a, Diagnostic Codes 5206 and 5207.

In this regard, the veteran was afforded a VA orthopedic 
examination in August 2006, at which time the claims file was 
available and reviewed.  During the August 2006 VA 
examination, the examiner found that extension lacked the 
last 10 degrees of full extension and that flexion was 
limited to 116 degrees.  Flare-ups were reported during the 
veteran's medical history, with additional limitation of 
motion at 5 to 10 degrees secondary to pain.  Following 
repetitive testing, extension was full save for the last 18 
degrees, and flexion was limited to 112 degrees.  There were 
complaints of pain at the end of range of motion.  No edema, 
redness, effusion, or swelling, however, was reported.

In light of the August 2006 finding that on repetitive 
testing extension was full save for the last 18 degrees, and 
flexion was limited to 112 degrees, separate compensable 
ratings under either Diagnostic Code 5206 (flexion) or 
Diagnostic Code 5207 (extension) are unwarranted.  A 10 
percent rating under Diagnostic Code 5206 for limitation of 
flexion requires limitation to 100 degrees, which the veteran 
does not exhibit even with repetitive use.  A 10 percent 
rating under Diagnostic Code 5207 for limitation of extension 
requires limitation to 45 degrees, which the veteran also 
does not exhibit even with repetitive use.  

Further, although a higher rating may be assigned on account 
of pain causing additional loss, DeLuca, the salient point is 
that even though the veteran complains of pain, consideration 
of 38 C.F.R. §§ 4.40 and 4.45 does not lead the Board to 
conclude that the functional losses he experiences in his 
left elbow equate to the criteria for 10 percent ratings 
under either Diagnostic Codes 5206 or 5207.

Notwithstanding that the August 2006 VA examiner noted the 
veteran's complaints of pain, even if the Board conceded that 
his pain resulted in disability that equated to an additional 
limitation of flexion and/or extension of several degrees, he 
would still need a significant additional loss of motion to 
warrant an increased rating under either Diagnostic Code 5206 
or 5207.  As reflected above, such is not objectively 
present.  Hence, even taking into account the veteran's 
losses due to pain, the Board concludes that his adverse 
symptomatology does not equate to the criteria for a 
compensable rating under either Diagnostic Codes 5206 or 
5207.  38 C.F.R. §§ 4.2, 4.3, 4.7, 4.5, 4.71a; DeLuca.  

Compensable Rating for Shell Fragment Wound of the Left Elbow

As noted above, a June 1987 rating decision granted service 
connection for left elbow shell fragment wound scar residuals 
and rated it as zero percent disabling by analogy to 
38 C.F.R. § 4.118, Diagnostic Code 7805 (scars, other: rate 
on limitation of function affected).  That non-compensable 
disability evaluation remains in effect to the present.

During the pendency of the veteran's appeal, VA promulgated 
new regulations amending the rating criteria for skin 
disorders, effective August 30, 2002.  See 67 Fed. Reg. 
49,590, 49,596 (2002) (codified at 38 C.F.R. § 4.118, et seq. 
(2006)).  By law VA may only apply the old rating criteria 
for the period prior to August 30, 2002, and it may only 
consider the new rating criteria for the term beginning on 
that date.  Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 
2003).  VA has provided the veteran with the old and revised 
versions of the regulations regarding skin disorders.  
Accordingly, adjudication of his claim may go forward.  
Bernard v. Brown, 4 Vet. App. 384, 393 (1993).

Under the old rating criteria, a compensable evaluation for 
scars (other than burn scars or disfiguring scars of the 
head, face, or neck) requires that they be poorly nourished, 
with repeated ulceration; that they be tender and painful on 
objective demonstration; or that they produce limitation of 
function of the body part which they affect.  38 C.F.R. § 
4.118, Codes 7803, 7804, and 7805 (2002).

Under the new rating criteria, the provisions of 38 C.F.R. § 
4.118, Diagnostic Codes 7803, 7804, 7805 provide that scars 
that are superficial or painful on examination; or, unstable; 
or, productive of a functional limitation of the affected 
part are to be evaluated as 10 percent disabling.

As noted above, a separate 10 percent evaluation for left 
elbow degenerative changes under 38 C.F.R. § 4.71a, 
Diagnostic Code 5010 (arthritis, due to trauma), has been in 
effect since January 24, 2002.  The veteran is already 
compensably rated for a functional limitation of his left 
elbow since that date, and the Board will hence consider his 
entitlement to a 10 percent rating for shell fragment scar 
residuals.  See 38 C.F.R. § 4.14 (2006).

A January 2002 VA examination had noted a few, hard-to-see 
scars just above the elbow joints.  The examiner reported 
noticing what may have been a one-inch scar that was in any 
case non-tender.  It was of a normal texture.  There was no 
varicellation or breakdown of the skin with the exception of 
the larger plaque psoriasis present.  There was no depression 
of the scar, or underlying tissue loss, or inflammation, 
edema, or keloids.  The only disfigurement was due to 
psoriasis, not scars.  An absence of any limitation of elbow 
function was noted on examination, there being full range of 
elbow motion on supination and pronation.

At an August 2006 VA examination the examiner concluded that 
the veteran had a patch of psoriasis on the left elbow.  The 
examiner noted the veteran's claim that this patch was 
residual shell fragment wound scar tissue, but the examiner 
explained to him that this was not a scar tissue but rather a 
patch of psoriasis similar to what he has elsewhere on his 
body.  In sum, the examiner found no scar residuals from the 
shell fragment wound.  

At no time has objective evidence been presented showing that 
residuals of a left elbow shell fragment wound scar are 
either unstable, or poorly nourished, with repeated 
ulceration.  Further, there is no competent evidence of the 
scar having been objectively tender and painful.  Finally, 
objective evidence is against finding that the scar itself 
limits the function of the left elbow in a compensable 
manner.  That is, there is no evidence that the scar itself 
is objectively painful or responsible for any limitation of 
motion.  Accordingly, as to the residuals of a left elbow 
shell fragment wound scar, the preponderance of the evidence 
is against the assignment of a compensable rating. 

Conclusion

In reaching the above conclusions, the Board has not 
overlooked the veteran's and his representative's written 
statements to the RO, or the claimant's hearing testimony or 
statements to his VA clinicians.  While lay witnesses are 
competent to describe experiences and symptoms that result 
therefrom, because lay persons are not trained in the field 
of medicine, they are not competent to provide medical 
opinion evidence as to the origins or current severity of a 
disability.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992); Moray v. Brown, 5 Vet. App. 211 (1993).  Therefore, 
the veteran's statements, as well as those of his 
representative, addressing the etiology or severity of the 
claimant's disabilities, are not probative evidence as to the 
issues on appeal.

Finally, the Board considered the doctrine of reasonable 
doubt.  However, as the preponderance of the evidence is 
against the veteran's claims, the doctrine is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 


ORDER

Entitlement to service connection for psoriasis and 
psoriatric arthritis is denied.

Entitlement to an increased evaluation for left elbow 
degenerative changes, currently evaluated as 10 percent 
disabling, is denied.

Entitlement to a compensable rating for residuals of a left 
elbow shell fragment wound scar is denied.


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


